Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is considered to include Rash et al, Dukovic et al, and Buckalew et al.  However , in each of Dukovic et al and Buckalew et al, the secondary electroplating solution included only one of the components.  Each of claims 1 and 23 requires the secondary electroplating solution to include more than one of the components and none of the prior art references teach or suggest the secondary electroplating solution being added contained more than one component.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 24 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,927,475 (which issued from parent application 16/178,402) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
As noted in the transmittal letter accompanying the IDS filed 23 March 2022, the IDS filed 11 January 2021 contained an error.  The IDS filed 23 March 2022 is being considered as a replacement for the IDS filed 11 January 2021, thus, the IDS filed 11 January 2021 is being marked as not considered.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794